Citation Nr: 1440161	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-25 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for ischemic heart disease. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to May 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran is not shown to have ischemic heart disease.


CONCLUSION OF LAW

Service connection for ischemic heart disease is not warranted. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to their initial adjudication.  A July 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in August 2010.  As will be discussed in greater detail below, the Board finds the report of this examination to be adequate for rating purposes, as it reflects familiarity with the Veteran's accurate medical history, and includes a report of a physical examination noting all pertinent findings, and a medical opinion with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain diseases (including ischemic heart disease) may be service connected on a presumptive basis as due to exposure to herbicides (Agent Orange) in service if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The record reflects the Veteran served in the Republic of Vietnam; he is presumed to have been exposed to herbicides in service.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2). 

The Veteran's STRs, including his separation physical examination reports, are silent for any complaints, findings, treatment, or diagnosis of cardiovascular disease.  Clinical evaluations of the heart were normal.  While the Veteran reported high or low blood pressure, medical review for this condition found nothing of medical significance.

A December 1987 private chest X-ray found the Veteran's cardiac silhouette unremarkable.

A July 2002 private treatment record from S. G., D.O. notes the Veteran's heart was regular, without murmur. 

November 1994, January 2004, August 2004, November 2005, May 2008, and November 2008 private chest X-rays showed the heart size was normal.  A December 2008 private X-ray shows no active disease in the heart or lungs. 

A July 2006 private treatment record from P. M., M.D. notes the Veteran presented with lower quadrant abdominal pain.  A CT examination diagnosed an abdominal aortic aneurysm associated with a right common iliac aortic aneurysm.  A repair of the aneurysm was recommended.  A July 2006 private treatment record from L. F., M.D. notes the Veteran underwent an adenosine nuclear stress test and a 2-D cardiogram, which revealed myocardial perfusion was normal with an ejection fraction of 66% and his echocardiogram was unremarkable.  There was no evidence of myocardial infarction or ischemia. 

An August 2006 private treatment record shows the Veteran underwent an asymptomatic abdominal aorto-iliac aneurysm repair.

September and December 2006 private treatment records from Dr. P. M. note the Veteran was doing well post-surgery.  December 2007 to December 2009 private treatment records from Dr. P. M. show the Veteran was status post open abdominal aortic aneurysm repair in 2006, and was doing well without symptoms to his chest or abdomen; his vascular status appeared stable. 

A July 2007 echocardiogram resulted in a normal study with ejection fraction of 70 percent.  A July 2007 private stress test showed no clear evidence of ischemia or infarction.  A July 2007 private treatment record from A. S., M.D. notes the Veteran could have a high risk of coronary atherosclerosis given his past abdominal aneurysm and history of smoking, but noted that other than mild left atrial enlargement, his echocardiography was normal.  

On August 2010 VA examination, while the examiner indicated the claims file was not available for review, the examiner noted a December 2009 X-ray which revealed no active disease in the chest.  The Veteran reported a July 2006 stress test which was normal; he denied any episodes of acute cardiac illness, chest pain, fatigue, or dizziness, but noted his abdominal aorto-iliac artery repair.  On examination, there was no orthostatic hypertension, the Veteran's heart rate and rhythm were regular with no murmurs, rubs or gallops.  The examiner concluded that there was no evidence at the time to support a diagnosis of ischemic heart disease.  

The Veteran's January 2011 notice of disagreement contends that his prior abdominal aortic aneurysm could be related to ischemic heart disease.  A February 2011 statement by the Veteran notes his prior abdominal aneurysm repair and suggests that this procedure could be indicative of ischemic heart disease or coronary artery disease.  The Veteran also submitted an article from the American Heart Association on ischemic heart disease. 

A July 2011 private treatment record from Dr. L. F. notes the Veteran denied chest pain, shortness of breath, palpitations, syncope, or presyncope.  Examination showed his blood pressure was normal and heart was regular.  Specifically addressing the question of exposure to Agent Orange and ischemic heart disease, Dr. L. F. noted the Veteran underwent a vasodilator test in May 2011 which demonstrated normal perfusion with normal ejection fraction. 

The threshold requirement here is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., ischemic heart disease.  See 38 U.S.C.A. §§ 1110.  As the record does not include any such evidence, there is no valid claim of service connection for such disease.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board notes the June 2014 statement by the Veteran's representative which states that a July 2007 private treatment record includes a diagnosis of coronary atherosclerosis.  However, a review of the record found that echocardiogram and stress tests at the time were normal, with no evidence of ischemia, and the July 2007 statement from Dr. A. S. indicates only that the Veteran was at risk for coronary atherosclerosis (not that he was found to have it).

The Board also acknowledges the Veteran's contention that his abdominal aneurysm could be indicative of ischemic heart disease.  However, the Veteran's statement relating his abdominal aneurysm to ischemic heart disease is not competent evidence, as he is a layperson, and lacks the training to opine regarding medical causation; the presence of ischemic heart disease is a medical question, and is not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

There is no competent (medical) evidence of a diagnosis of ischemic heart disease in the record.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for ischemic heart disease.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  


ORDER

Service connection for ischemic heart disease is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


